By the Court,

Bronson, J.
The charges in the taxed bill of costs for copies of a case and bill of exceptions used on a special motion, should be stricken out. The case and bill of exceptions were not necessary papers on the motion then before the court; and had it been otherwise, the originals (or copies in’possession of the party for other purposes) might have been produced. The practice of swelling a bill of costs by charging for copies of the pleadings and other proceedings in the cause, to be used on a special motion, is wholly unwarrantable; and such items should be rejected by the taxing officer, unless he is satisfied that there was good cause for preparing copies, instead of using the originals or copies already in possession of the party. Although the copies were in this instance prepared in good faith and without any view to the question of costs, the charges should not have been allowed, and a re-taxation ordered.